Prospectus Supplement (To Prospectus Dated October 21, 2011) Filed Pursuant to Rule 424(b)(5) Registration Statement No. 333-177224 3,000,000 Ordinary Shares in the form of American Depositary Shares Warrants to purchase up to 1,500,000 Ordinary Shares in the form of American Depositary Shares 1,500,000 Ordinary Shares in the form of American Depositary Shares issuable upon exercise of the Warrants 180,000 Ordinary Shares in the form of American Depositary Shares issuable upon exercise of the Placement Agent Warrants Pursuant to this prospectus supplement and the accompanying prospectus, we are offering 3,000,000 ordinary shares in the form of American Depositary Shares, or ADSs, and warrants, or the Warrants, to purchase up to 1,500,000 ordinary shares in the form of ADSs (and the 1,500,000 ordinary shares in the form of ADSs issuable upon exercise of the Warrants, or the Warrant Shares) to selected institutional investors under a securities purchase agreement dated May 20, 2013, as amended, between us and the investors.Each ADS represents one ordinary share.The purchase price for one ordinary share in the form of ADSs and a Warrant is $4.00.Each Warrant gives the holder the right to acquire one-half of one ordinary share.The exercise price to acquire one Warrant Share is $4.25. The Warrants are exercisable starting six months after their issuance, or the Initial Exercise Date, may only be exercised to acquire a whole number of Warrant Shares and expire five years from the Initial Exercise Date. As partial compensation for its services in connection with this offering, we will be issuing the placement agent warrants to purchase up to 6 % of the number of ordinary shares sold, or an aggregate of 180,000 ordinary shares in the form of ADSs with an exercise price of $5.00 per ADS, or the Placement Agent Warrant Shares. We refer to these warrants as the Placement Agent Warrants. The Warrants will not be listed on any securities exchange. INVESTING IN OUR SECURITIES INVOLVES SIGNIFICANT RISKS.SEE “RISK FACTORS” BEGINNING ON PAGE S-5 OF THIS PROSPECTUS SUPPLEMENT AND OF THE ACCOMPANYING PROSPECTUS, AS WELL AS THE RISK FACTORS INCORPORATED BY REFERENCE INTO THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE YOU MAKE YOUR INVESTMENT DECISION. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS SUPPLEMENT OR THE ACCOMPANYING PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. We have retained H.C. Wainwright & Co., LLC to act as the placement agent in connection with this offering.The placement agent is not purchasing or selling any of these securities other than the Placement Agent Warrant Shares for its own account if the placement agent exercises its Placement Agent Warrants, nor is it required to sell any specific number or dollar amount of securities, but it has agreed to use its reasonable best efforts to sell the securities offered by this prospectus supplement.We have agreed to pay the placement agent fees set forth in the table below, which assumes we sell all of the securities we are offering. Per ADS and Warrant Total Offering price $ $ Placement agent’s fees (1) $ $ Proceeds, before expenses, to us $ $ In addition, we have agreed to reimburse the placement agent for certain expenses up to an amount equal to the lesser of $50,000 or 0.8 % of the aggregate gross proceeds raised in this offering.We have also agreed to issue to the Placement Agent Warrants to purchase up to 6% of the number of ordinary shares sold in this offering, or up to an aggregate of 180,000 ADSs at an exercise price of $5.00 per share.See”Plan of Distribution” for more information regarding these arrangements. We expect to deliver the securities being offered pursuant to this prospectus supplement on or about May 24, 2013. H.C. Wainwright & Co., LLC The date of this prospectus supplement is May 20, 2013. TABLE OF CONTENTS Prospectus Supplement About This Prospectus Supplement S-1 Cautionary Note Regarding Forward-Looking Statements S-1 Prospectus Supplement Summary S-3 Risk Factors S-5 Currency and Exchange Rates S-8 Use of Proceeds S-9 Capitalization and Indebtedness S-10 Description of Share Capital S-11 Description of Warrants S-15 Plan of Distribution S-16 Certain Income Tax Considerations S-18 Legal Matters S-25 Experts S-25 Where You Can Find More Information About Us S-25 Incorporation by Reference S-25 Prospectus About this Prospectus 1 EDAP TMS 2 Risk Factors 3 Where You Can Find More Information About Us 4 Documents Incorporated by Reference 4 Forward-Looking Statements 5 Use of Proceeds 7 Currency and Exchange Rates 8 Capitalization and Indebtedness 9 Ratio of Earnings to Combined Fixed Charges and Preferred Share Dividends 10 The Securities We May Offer 11 Description of Share Capital 12 Description of American Depositary Shares 17 Description of Warrants 27 Plan of Distribution 28 Expenses 31 Enforceability of Civil Liabilities 32 Certain Income Tax Considerations 33 Legal Matters 42 Experts 42 We are responsible for the information contained or incorporated by reference into this prospectus supplement, the accompanying prospectus and any related free writing prospectus filed by us with the Securities and Exchange Commission, or the SEC.We have not, and the placement agent has not, authorized any other person to provide you with any other information, and we take no responsibility for any other information that others may give you.We are not making an offer of these securities in any jurisdiction where the offer or sale is not permitted.You should not assume that the information contained in or incorporated by reference into this prospectus supplement, the accompanying prospectus or any free writing prospectus is accurate as of any date other than their respective dates. Our business, financial condition, results of operations and prospects may have changed since that date. (i) ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts.The first part is this prospectus supplement, which describes the specific terms of this offering and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference into this prospectus supplement and the accompanyingprospectus.The second part, the accompanying prospectus, gives more general information, some of which does not apply to this offering. If the description of this offering varies between this prospectus supplement and the accompanying prospectus, you should rely on the information contained in this prospectus supplement.However, if any statement in either of these documents is inconsistent with a statement in another document having a later date — for example, a document incorporated by reference — the statement in the document having the later date modifies or supersedes the earlier statement. You should read both this prospectus supplement and the accompanying prospectus together with the additional information described in this prospectus supplement under “Documents Incorporated By Reference” and “Where You Can Find More Information.” All references in this prospectus to the “Company,” “EDAP” or “EDAP TMS” are to EDAP TMS S.A.All references to “we,” “us” and “our” are to EDAP TMS S.A. and its subsidiaries collectively, unless the context otherwise requires. In this prospectus supplement, “U.S. dollar”, “US$” or “$” refer to U.S. currency and “euro” or “€” refers to the currency established for participating member states of the European Union as of the beginning of stage three of the European Monetary Union on January 1, 1999. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements in this prospectus supplement and the accompanying prospectus that are not historical facts are forward-looking statements within the “safe harbor” provision of the Private Securities Litigation Reform Act of 1995 and may involve a number of risks and uncertainties.Our actual results may differ materially from those expressed in forward-looking statements made or incorporated by reference into this prospectus supplement and the accompanying prospectus. Forward-looking statements that express our beliefs, plans, objectives, assumptions or future events or performance may involve estimates, assumptions, risks and uncertainties.Therefore, our actual results and performance may differ materially from those expressed in the forward-looking statements. Forward-looking statements often, although not always, include words or phrases such as the following: “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “intends,” “plans,” “projection” and “outlook.”You should not unduly rely on forward-looking statements contained or incorporated by reference into this prospectus supplement or the accompanying prospectus. Actual events or results may differ materially from those projected in such forward-looking statements as a result of various factors that may be beyond our control.These factors include, without limitation: – the success of our HIFU technology; – the clinical and regulatory status of our HIFU devices; – the uncertainty of market acceptance for our HIFU devices; – the uncertainty in the U.S. FDA approval process and changes in FDA recommendations and guidance; – effects of intense competition in the markets in which we operate; – the uncertainty of reimbursement status of procedures performed with our products; – the market potential for our Sonolith i-move S-1 – the impact of government regulation, particularly relating to public healthcare systems and the commercial distribution of medical devices; – dependence on our strategic suppliers; – any event or other occurrence that would interrupt operations at our primary production facility; – reliance on patents, licenses and key proprietary technologies; – product liability risk; – risk of exchange rate fluctuations, particularly between the euro and the U.S. dollar and between the euro and the Japanese yen; – fluctuations in results of operations due to the seasonal nature of demand for medical devices; – risks associated to the current uncertain worldwide economic and financial environment; – risks associated with the March 2012 Warrants and New Debentures; – our ability to repay our indebtedness when it comes due; – risks relating to ownership of our securities. You should also consider the information contained in Item 3, ‘‘Key Information—Risk Factors’’ and Item 5, ‘‘Operating and Financial Review and Prospects,’’ in our Annual Report on Form20-F for the year ended December 31, 2012 incorporated by reference into this prospectus supplement, as well as the information contained in our periodic filings with the Securities and Exchange Commission (the “SEC”) (including our reports on Form 6-K) for further discussion of the risks and uncertainties that may cause such differences to occur. Forward-looking statements speak only as of the date they are made. Other than required by law, we do not undertake any obligation to update them in light of new information or future developments. S-2 PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information about us and this offering.This summary is not complete and may not contain all of the information that is important to you.We encourage you to read this prospectus supplement and the accompanying prospectus, including any information incorporated by reference into this prospectus supplement and the accompanying prospectus, in their entirety. Our Company We market the Ablatherm® for high-intensity focused ultrasound (HIFU) treatment of localized prostate cancer. HIFU treatment is shown to be a minimally invasive and effective treatment option with a low occurrence of side effects. Ablatherm-HIFU is generally recommended for patients with localized prostate cancer (stages T1-T2) who are not candidates for surgery or who prefer an alternative option, or for patients who failed radiotherapy treatment. Ablatherm-HIFU is approved and commercialized in Europe as a treatment for prostate cancer and is currently under regulatory review in the U.S. following submission of the Pre-Market Approval Application in January 2013 after the completion ofa multi-center U.S. Phase II/III clinical trial under an Investigational Device Exemption (IDE) granted by the FDA. The Company also develops its HIFU technology for the potential treatment of certain other types of tumors. EDAP TMS SA also produces and commercializes medical equipment (the Sonolith® range) for treatment of urinary tract stones using extra-corporeal shockwave lithotripsy (ESWL). Our Corporate Information Our principal executive offices are located at Parc d’Activites la Poudrette-Lamartine, 4, rue du Dauphiné, 69120 Vaulx-en-Velin, France and our telephone number is +33 (0) 4 72 15 31 50.Our website is www.edap-tms.com.Information contained on our website is not incorporated by reference into and does not constitute part of this prospectus supplement or the accompanying prospectus. The Offering The securities we are offering 3,000,000 ordinary shares in the form of ADSs and Warrants to purchase1,500,000 ordinary shares in the form of ADSs (and the 1,500,000 Warrant Shares issuable upon exercise of the Warrants).The purchase price for one ordinary share in the form of ADSs and a Warrant to purchase one-half of one ordinary share in the form of ADSs is $4.00.The ordinary shares in the form of ADSs and the Warrants will be tradeable separately but can only be purchased together in this offering. Ordinary shares to be outstanding after this offering (1) 21,789,670 shares (as more fully described in the note following this table). Use of proceeds We estimate that the net proceeds of this offering, after deducting placement agent fees and our estimated offering expenses, will be approximately $10,800,000. We intend to use a portion of the net proceeds of this offering to reimburse our Debentures issued in the exchange offer we carried out in January 2012, either immediately or over the remaining term of the Debentures. We intend to use the balance of the net proceeds to further strengthen our financial profile as well as to accelerate our investments in preparation for our market entry in the United States with Ablatherm-HIFU. See “Use of Proceeds.” S-3 Description of Warrants Each investor will receive a Warrant to purchase one-half of one ordinary share in the form of ADSs for each ordinary share in the form of ADSs purchased in this offering.TwoWarrants are exercisable for one Warrant Share at an exercise price of $4.25 per Warrant Share.The Warrants are exercisable from six months after their issuance and expire five years from the Initial Exercise Date.See “Description of Warrants.” Placement Agent Warrants Warrants to purchase 6% of the number of ordinary shares sold in this offering, or an aggregate of 180,000 ordinary shares in the form of ADSs, will be issued in a private placement to the placement agent in connection with this offering. This prospectus supplement also relates to the offering of the Placement Agent Warrant Shares. The NASDAQ Global Market symbol Our ordinary shares in the form of ADSs are listed for trading on The NASDAQ Global Market under the symbol “EDAP.”There is no established public trading market for the Warrants and we do not expect a market to develop.In addition, we do not intend to apply for listing the Warrants on any securities exchange. Risk Factors Before deciding whether to invest in our securities, you should carefully consider the risks described under “Risk Factors” beginning on pageS-5 of this prospectus supplement, as well as the other information included or incorporated by reference into this prospectus supplement and the accompanying prospectus, including our financial statements and the notes thereto. Assumes 18,789,670 ordinary shares outstanding as of May 20, 2013 and does not include an aggregate of 1,680,000 ordinary shares representing Warrant Shares and Placement Agent Warrant Shares or other outstanding options and warrants. S-4 RISK FACTORS An investment in our securities involves a high degree of risk.Prior to making a decision about investing in our securities, you should carefully consider the specific factors discussed below, together with all of the other information contained or incorporated by reference into this prospectus supplement and the accompanying prospectus, as well as the risks, uncertainties and assumptions discussed under Item 3, “Risk Factors,” in our Annual Report on Form20-F for the year ended December 31, 2012 which are incorporated herein by reference. The risks and uncertainties we have described are not the only ones we face. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our operations. Risks Relating to Ownership of Securities Our securities may be affected by volume fluctuations, and may fluctuate significantly in price. Our ADSs are currently traded on The NASDAQ Global Market.The high and low bid prices of our ADSs sinceJanuary 1, 2013 were $4.94 and $1.98.The high and low bid price of our ADSs for the last two financial years ended on December 31, 2012 and December 31, 2011, were $2.85 and $1.43, and $5.68 and $1.37, respectively. Our ADSs have experienced, and are likely to continue experience, significant price and volume fluctuations, which could adversely affect the market price of our ADSs without regard to our operating performance.The price of our securities and our ADSs in particular, may fluctuate as a result of a variety of factors beyond our control, including changes in our business, operations and prospects, regulatory considerations, results of clinical trials of our products or those of our competitors, developments in patents and other proprietary rights, and general market and economic conditions. We may issue additional securities that may be dilutive to our existing shareholders. On June 25, 2012, our shareholders adopted resolutions allowing the Board of Directors to issue new shares within an aggregate maximum of 10 million additional shares. This limit must be adjusted to take into account as of May 20, 2013, payments of quarterly interests paid in shares on October 1, 2012, hence reducing the maximum number of shares authorized to be issued to 9,885,044.In addition, at our annual general shareholders’ meeting scheduled for June 17, 2013, we intend to request our shareholders to adopt resolutions to renew certain authorizations granted to the Board of Directors. The issuance of additional ordinary shares, including any additional ordinary shares issuable pursuant to the exercise of preferential subscription rights that may not be available to all of our shareholders, would reduce the proportionate ownership and voting power of then-existing shareholders. We are subject to different corporate disclosure standards that may limit the information available to holders of our ADSs. As a foreign private issuer, we are not required to comply with the notice and disclosure requirements under the Securities Exchange Act of 1934, as amended, or the Exchange Act,relating to the solicitation of proxies for shareholder meetings.Although we are subject to the periodic reporting requirements of the Exchange Act, the periodic disclosure required of non-U.S. issuers under the Exchange Act is more limited than the periodic disclosure required of U.S. issuers.Therefore, there may be less publicly available information about us than is regularly published by or about other public companies in the United States. We currently do not intend to pay dividends and cannot assure shareholders that we will make dividend payments in the future. We have never paid any dividends on our ordinary shares and do not anticipate paying any dividends for the foreseeable future.Any declaration of dividends on our ordinary shares will depend upon, among other things, future earnings, if any, the operating and financial condition of our business, our capital requirements, general business conditions and such other factors as our Board of Directors deems relevant. See Item 8, “Financial Information—Dividends and Dividend Policy” in our Annual Report on Form 20-F for the fiscal year ended December 31, 2012. In particular, in connection with the an exchange offer we carried out in January 2012, or the Exchange, we undertook not to pay cash dividends on any of our equity securities as long as any of our debentures remain outstanding. S-5 Judgments of U.S. courts, including those predicated on the civil liability provisions of the federal securities laws of the United States, may not be enforceable in French courts. An investor in the United States may find it difficult to: · effect service of process upon or obtain jurisdiction over us and our non-U.S. resident directors and officers in the United States; · enforce U.S. court judgments based upon the civil liability provisions of the U.S. federal securities laws against us and our non-U.S. resident directors and officers in France or the United States; or · bring an original action in a French court to enforce liabilities based upon the U.S. federal securities laws against us and our non-U.S. resident directors and officers. Holders of ADSs have fewer rights than shareholders and must act through the Depositary to exercise those rights. Our ordinary shares may only be held as ADSs. Holders of ADSs do not have the same rights as shareholders and accordingly, cannot exercise rights of shareholders against us.The Bank of New York Mellon, as Depositary, is the registered shareholder of the deposited ordinary shares underlying the ADSs, and therefore holders of ADSs will generally have to exercise the rights attached to those shares through the Depositary.We have used and will continue to use reasonable efforts to request that the Depositary notify the holders of ADSs of upcoming votes and ask for voting instructions from them.If a holder fails to return a voting instruction card to the Depositary by the date established by it for receipt of such voting instructions, or if the Depositary receives an improperly completed or blank voting instruction card, or if the voting instructions included in the voting instruction card are illegible or unclear, then such holder will be deemed to have instructed the Depositary to vote its shares and the Depositary shall vote such shares in favor of any resolution proposed or approved by our Board of Directors and against any resolution not so proposed or approved. Preferential subscription rights may not be available for U.S. persons. Under French law, shareholders have preferential rights to subscribe for cash issuances of new shares or other securities giving rights to acquire additional shares on a pro rata basis. U.S. holders of our securities may not be able to exercise preferential subscription rights for their shares unless a registration statement under the Securities Act is effective with respect to such rights or an exemption from the registration requirements imposed by the Securities Act is available. We may, from time to time, issue new ordinary shares or other securities giving rights to acquire additional shares (such as the securities issued in the Exchange) at a time when no registration statement is in effect and no Securities Act exemption is available. If so, U.S. holders of our securities will be unable to exercise their preferential rights and their interests will be diluted. We are under no obligation to file any registration statement in connection with any issuance of new shares or other securities. For holders of ADSs, the Depositary may make these rights or other distributions available to holders after we instruct it to do so and provide it with evidence that it is legal to do so. If we fail to do this and the Depositary determines that it is impractical to sell the rights, it may allow these rights to lapse. In that case the holders of ADSs will receive no value for them. A large number of ordinary shares may be issued and subsequently sold in the form of ADSs upon the exercise of our outstanding warrants, including the Warrants and the Placement Agent Warrants.The sale or availability for sale of these ADSs may depress the price of our ADSs. Up to 3,246,250 ordinary shares are initially issuable in the form of ADSs upon the exercise of the our outstanding warrants, including the Warrants and the Placement Agent Warrants offered hereunder. To the extent that the holders of our outstanding warrants sell the ADSs issued upon the exercise of such warrants, the market price of our ADSs may decrease due to the additional selling pressure in the market.The risk of dilution from issuances of ordinary shares underlying the outstanding warrants may cause shareholders to sell their ADSs, which could further contribute to any decline in the ADS price. S-6 The sale of ADSs issued upon exercise of our outstanding warrants, including the Warrants and the Placement Agent Warrants could encourage short sales by third parties which could further depress the price of the ADSs. Any downward pressure on the price of our ADSs caused by the sale of ADSs issued upon the exercise of our outstanding warrants could encourage short sales by third parties.In a short sale, a prospective seller borrows shares from a shareholder or broker and sells the borrowed shares.The prospective seller hopes that the share price will decline, at which time the seller can purchase shares at a lower price for delivery back to the lender.The seller profits when the share price declines because it is purchasing shares at a price lower than the sale price of the borrowed shares.Such sales could place downward pressure on the price of our ADSs by increasing the number of ADSs being sold, which could further contribute to any decline in the market price of our ADSs. We may have to pay liquidated damages to the holders participating in the Exchange, which would increase our expenses and reduce our cash resources. We may have to pay liquidated damages to the holders participating in the Exchange, which would increase our expenses and reduce our cash resources. In connection with the issuance of debentures and warrants in the Exchange, we entered into a registration rights agreement or the Registration Right Agreement. Under the terms of the Registration Rights Agreement, subject to certain limited exceptions, if we fail to comply with certain provisions set forth in the Registration Rights Agreement, we will be required to pay the holders participating in the Exchange, as liquidated damages, 1.0% of the aggregate balanced amount of October 2007 Convertible Debentures exchanged by each such holder in the Exchange Agreement for each 30-day period (or a pro rata portion thereof) during which such failure continues. There can be no assurance that the registration statement to which the Registration Rights Agreement relates will remain effective for the time periods necessary to avoid payment of liquidated damages. Any payment of liquidated damages would increase our expenses, reduce our cash resources and may limit or preclude us from advancing our product candidates through clinical trials or otherwise growing our business. S-7 CURRENCY AND EXCHANGE RATES The following table sets forth the high and low exchange rates for one U.S. dollar expressed in euros for the period indicated and the average of such exchange rates, and the exchange rate at the end of such period, in each case, for the dates and periods through December 31, 2008 based upon the noon buying rates as quoted by the Federal Reserve Bank of New York, and for all dates and periods subsequent to December 31, 2008, based upon the exchange rate as set forth in the H.10 statistical release of the Federal Reserve Board. Year Ended December 31, High Low Rate at end of period Average rate per period November December January February March April May 2013 (1) High 0.78Low Rate at end of period Average rate per period (1) Through May 17, 2012 On May 17, 2013, the exchange rate for one US dollar expressed in euros based upon the exchange rate as set forth in the H.10 statistical release was €0.78. S-8 USE OF PROCEEDS We estimate that the net proceeds ofthis offering, after deducting placement agent fees and our estimated offering expenses and excluding any proceeds, if any, from the exercise of the Warrants issued in this offering and the Placement Agent Warrants, will be approximately $10,800,000. We intend to use a portion of the net proceeds of this offering to reimburse our Debentures issued in the Exchange, either immediately or over the remaining term of the Debentures. As of May 20, 2013, Debentures in the aggregate principal amount of $8 million were outstanding.The Debentures accrue interest at a rate of 9% per annum and mature on June 30, 2014.We are required to use a minimum of 40% of the net proceeds to repay a portion of the Debentures. In the event that all of the Warrants and the Placement Agent Warrants are exercised (assuming that the maximum number available hereunder are issued), we will receive an additional $7,275,000 before deducting placement agent fees and offering expenses. We intend to use the balance of the net proceeds to further strengthen our financial profile as well as to accelerate our investments in preparation for our market entry in the United States with Ablatherm-HIFU. S-9 CAPITALIZATION AND INDEBTEDNESS The following table sets forth our unaudited consolidated short-term debt and capitalization as of December 31, 2012, in accordance with U.S. GAAP and as adjusted to reflect the issuance of the ordinary shares, Warrants and Placement Agent Warrants and the use of proceeds expected from this offering. Except as disclosed below, there have been no material changes to our consolidated capitalization since December 31, 2012.This table should be read in conjunction with our financial statements, which are incorporated by reference into this prospectus. December 31, 2012 Actual (in thousands) (unaudited) As Adjusted (in thousands) (unaudited) € $
